Case 9:19-bk-11573-MB   Doc 387 Filed 10/10/19 Entered 10/10/19 12:08:40             Desc
                          Main Document Page 1 of 3


 1

 2
                                                           FILED & ENTERED
 3

 4                                                              OCT 10 2019

 5                                                         CLERK U.S. BANKRUPTCY COURT
                                                           Central District of California
                                                           BY handy      DEPUTY CLERK
 6

 7

 8                      UNITED STATES BANKRUPTCY COURT

 9                       CENTRAL DISTRICT OF CALIFORNIA

10                               NORTHERN DIVISION

11
     In re:                                   Case No.: 9:19-bk-11573-MB
12

13 HVI CAT CANYON, INC.,                      Chapter 11

14                 Debtor.                    SCHEDULING ORDER RE:
                                              APPLICATION FOR ENTRY OF AN
15                                            ORDER AUTHORIZING EMPLOYMENT
                                              AND RETENTION OF CAPPELLO
16                                            GLOBAL, LLC AND CAMDEN
17                                            FINANCIAL SERVICES (D/B/A
                                              CAPPELLO GLOBAL) AS FINANCIAL
18                                            ADVISORS TO THE DEBTOR [Case Dkt.
                                              100]
19
                                                    Original Hearing Date
20                                            Date: October 28, 2019
21                                            Time: 10:00 a.m.
                                              Ctrm: 201
22                                                  1415 State Street
                                                    Santa Barbara, California
23
                                                     Continued Hearing Date
24
                                              Date: November 22, 2019
25                                            Time: 10:00 a.m.
                                              Ctrm: 201
26                                                  1415 State Street
                                                    Santa Barbara, California
27

28
Case 9:19-bk-11573-MB          Doc 387 Filed 10/10/19 Entered 10/10/19 12:08:40                Desc
                                 Main Document Page 2 of 3


 1          On September 23, 2019 at 10:00 a.m. the Court conducted a status conference in this

 2 chapter 11 bankruptcy case regarding debtor and debtor in possession HVI Cat Canyon, Inc. (the

 3 “Debtor”). Appearances were as noted in the record. At that time the Court set a hearing for

 4 October 28, 2019 at 10:00 a.m. on the Application for Entry of an Order Authorizing Employment

 5 and Retention of Cappello Global, LLC and Camden Financial Services (d/b/a Cappello Global) as

 6 Financial Advisors to the Debtor (Case Dkt. 100, the “Application to Employ”) filed by the Debtor.

 7 Thereafter the Court entered its Scheduling Order memorializing that ruling and setting related

 8 filing deadlines (the “Scheduling Order”). Case Dkt. 251.

 9          On October 4, 2018, the Court set a hearing for October 18, 2019, on forthcoming motions

10 to appoint a chapter 11 trustee to be filed by one or more creditors. In the interest of judicial

11 economy and to spare parties from filing pleadings in connection with the Application to Employ

12 which may be rendered moot if a trustee is appointed, on the Court’s own motion IT IS HEREBY

13 ORDERED THAT:

14          1. The hearing the Application to Employ is continued to November 22, 2019 at 10:00

15              a.m. No appearances are required on October 28, 2019.

16          2. All responses to the Application to Employ, and all replies in support of the

17              Application, shall be governed by Local Bankruptcy Rule 9013-1.

18          3. The Scheduling Order is amended to extend the deadline for the Debtor to file evidence

19              in support of the Application to Employ to November 1, 2019. Debtor shall also file

20              and serve written notice of the hearing and of the deadline for opposition or responses to

21              the Application by November 1, 2019. The Debtor shall serve such written notice,

22              evidence, the entire Application to Employ on the following parties by NEF, email or

23              first class mail:

24                  a. Counsel for the Official Committee of Unsecured Creditors;

25                  b. Brian D. Fittipaldi of the United States Trustee; and

26 \\\\

27 \\\\

28
Case 9:19-bk-11573-MB         Doc 387 Filed 10/10/19 Entered 10/10/19 12:08:40             Desc
                                Main Document Page 3 of 3


 1                c. Counsel for those parties identified on the “Core Service List” as defined in the

 2                    Order Establishing Notice and Service Procedures entered on August 13, 2019 at

 3                    case docket 39.

 4                                                      ###

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23   Date: October 10, 2019
24

25

26

27

28
                                                          2
                               SCHEDULING ORDER RE E&P MOTION AND APPLICATION TO EMPLOY
